928 F.2d 400Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES Of America, Plaintiff-Appellee,v.Jorge Ortega BENITEZ, Defendant-Appellant.UNITED STATES Of America, Plaintiff-Appellee,v.Jorge Ortega BENITEZ, Defendant-Appellant.
Nos. 89-7143, 89-7172.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1990.Decided March 19, 1991.

W.D.N.C. [914 F.2d 249, VACATING, REINSTATING & REFILING].
VACATED.
ORDER
WIDENER, Circuit Judge.
Benitez, the appellant, has presented just cause for his failure to file a petition for rehearing from our decision in this case.  The decision was dated September 19, 1990.
In order to preserve all the rights of Benitez, it is accordingly ADJUDGED and ORDERED as follows:
1. The mandate which was issued on our decision of September 19, 1990 shall be, and the same hereby is, recalled.
2. Our said decision of September 19, 1990 shall be, and the same hereby is, vacated.


1
3. Our said decision of September 19, 1990 shall be, and the same hereby is, reinstated and re-filed without change in the terms thereof, the filing date of the decision to be the date of filing of this order.


2
With the concurrences of Judge CHAPMAN and Judge WILKINSON.